DETAILED ACTION
In the response filed June 22, 2022, the Applicant amended claims 1, 19, and 20.  Claims 1-20 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Applicant argues that the amended claims recite detailed training of one or more machine learning models using specific data.  Examiner respectfully disagrees.  The claims are still directed to determining a fit of a size of clothing for a user.  Applicant’s arguments remain unpersuasive and the 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 103 rejections have been considered but are moot as they do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-18 are drawn to a method, claim 19 is drawn to a medium, and claim 20 is drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 19 and 20) recites/describes the following steps:
“training one or more machine learning models using a specified size of a specific subject, feedback of the specific subject regarding sizing of a plurality of items, and feedback of other subjects regarding sizing of the plurality of items;”
“determine a predicted size of a specific subject and a predicted size of the specific item … wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models;” and
“using the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject.”
These steps, under broadest reasonable interpretation, describe or set-forth determining a fit of a size of clothing for a user, which amounts to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a processor,” “using one or more machine learning models,” (claim 1); “a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions,” “using one or more machine learning models,” (claim 19); and “a system, comprising: a processor; and a memory coupled with the processor” , “using one or more machine learning models,” (claim 20).  
The requirement to execute the claimed steps/functions using “a processor,” “using one or more machine learning models,” (claim 1); “a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions,” “using one or more machine learning models,” (claim 19); and “a system, comprising: a processor; and a memory coupled with the processor” , “using one or more machine learning models,” (claim 20), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  The use of “one or more machine learning models trained” is recited at a high level of generality and does not recite any technical implementation of how this is done. The use of machine learning models in a broad, unspecified way without any technical details does not reflect an improvement to computers or machine learning technology. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-18 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-18 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a processor,” “using one or more machine learning models,” (claim 1); “a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions,” “using one or more machine learning models,” (claim 19); and “a system, comprising: a processor; and a memory coupled with the processor” , “using one or more machine learning models,” (claim 20), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-18 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-18 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-17, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0292765 A1), hereinafter Jin, in view of Chen et al. (US 2020/0320769 A1), hereinafter Chen, and Ohnemus et al. (US 2014/0358738 A1), hereinafter Ohnemus.
Regarding claim 1, Jin discloses a method, comprising: training one or more machine learning models (Par. [0034], data collection modules including feedback modules used to train models using machine learning) using a specified size of a specific subject (Par. [0034], user dimensions and user information such as the user preferring a particular size in their purchases used to train models), feedback of the specific subject regarding sizing of a plurality of items, and feedback of other subjects regarding sizing of the plurality of items (Par. [0036], feedback module receives feedback from uses regarding preference, issues regarding garment; Par. [0037], feedback received about the sizing of garment).
Jin does not explicitly disclose using a processor to determine a predicted size of the specific subject and a predicted size of a specific item using the one or more machine learning models, wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models; and using the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject.  
Chen teaches using a processor to determine a predicted size of the specific subject using the one or more machine learning models (Par. [0103], predicting optimal garment size and performing a fit analysis), wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models (Par. [0366], [0370], prediction of garment size based on fit style not previously specified sizes).
Ohnemus teaches determine a predicted size of a specific item (Par. [0044], [0045], alternate size for particular manufacturers or brands determined, size information for articles of clothing stored; Par. [0048], conversions for clothing sizes between brands determine predicted size of an item) and using the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject (Par. [0120], percentage value indicating how well a piece of clothing fits provided).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted sizing abilities as taught in Chen as a need exists to improve accuracy provided in the search for garments (Chen, Par. [0019]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the predicted size abilities as taught in Chen for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin and Chen to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, Jin discloses wherein the one or more machine learning models are further trained using a specified size of the specific item (Par. [0034], machine learning; Par. [0037], user’s dimensions may indicate a particular size of the user, dimensions used to compare with size of a particular garment).
Regarding claim 4, Jin discloses wherein the one or more machine learning models are further trained using specified sizes of the plurality of items (Par. [0034], machine learning; Par. [0037], user’s dimensions may indicate a particular size of the user, dimensions used to compare with size of a particular garment).
Regarding claim 5, Jin discloses wherein the one or more machine learning models are further trained using specified sizes of the other subjects (Par. [0034], machine learning; Par. [0037], user’s dimensions may indicate a particular size of the user, dimensions used to compare with size of a particular garment; Par. [0037], feedback from a number of users received about the sizing of garment).
Regarding claim 6, Jin discloses wherein the one or more machine learning models are further trained using fit challenges (Par. [0034], user information and dimensions used to train models using machine learning; Par. [0029], user dimensions stored).
Regarding claim 7, Jin discloses wherein the fit challenges include a sleeve length, neck size, or chest size fit challenge (Par. [0029], user dimensions include arm size, neck size, chest size, etc.).
Regarding claim 8, Jin discloses wherein the one or more machine learning models are further trained using fit preferences (Par. [0034], machine learning; Par. [0040], user dimensions and preferences).
Regarding claim 9, Jin does not explicitly disclose wherein the fit preferences include a slim, a regular, and a relaxed fit preference.  Ohnemus teaches wherein the fit preferences include a slim, a regular, and a relaxed fit preference (Par. [0078], slim, regular, relaxed).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 10, Jin does not explicitly disclose wherein the fit preferences include a loose or a fitted fit preference.  Ohnemus teaches wherein the fit preferences include a loose or a fitted fit preference (Par. [0047], tight-fit or relaxed).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 11, Jin discloses wherein the one or more machine learning models are segmented by item categories (Par. [0034], machine learning; Par. [0015], [0030], item categories).
Regarding claim 12, Jin discloses wherein the item categories include top, bottom, and footwear (Par. [0015], garment includes any article of clothing- shirt, pant, shoe, hat, etc.).
Regarding claim 13, Jin discloses further comprising: using the predicted size fit between the specific item and the specific subject to determine a sizing purchase metric (Par. [0014], [0038], [0063]-[0065]).
Regarding claim 14, Jin discloses further comprising: presenting a user interface element to indicate the predicted size fit (Par. [0014], [0072], Fig. 8, predicted fits for sizes).  Ohnemus also teaches presenting a user interface element to indicate the predicted size fit (Par. [0120], percentage value indicating how well a piece of clothing fits provided).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 15, Jin does not explicitly disclose wherein the user interface element displays a probability the specific item is too large or too small for the specific subject.  Ohnemus also teaches wherein the user interface element displays a probability the specific item is too large or too small for the specific subject (Par. [0120], percentage value indicating how well a piece of clothing fits provided).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, Jin does not explicitly disclose wherein the user interface element is a badge displayed next to a representation of the specific item indicating the specific item is likely too large or too small for the specific subject.  Ohnemus also teaches wherein the user interface element is a badge displayed next to a representation of the specific item indicating the specific item is likely too large or too small for the specific subject (Par. [0083], Fig. 14A, depiction showing size fit of item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 17, Jin discloses wherein the specified size of the specific subject includes a top is size, bottom size, height, weight, and one of a chest size or cup size (Par. [0016], [0029], [0041]).
Regarding claim 19, Jin discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: training one or more machine learning models (Par. [0034], data collection modules including feedback modules used to train models using machine learning) using a specified size of a specific subject (Par. [0034], user dimensions and user information such as the user preferring a particular size in their purchases used to train models), feedback of the specific subject regarding sizing of a plurality of items, and feedback of other subjects regarding sizing of the plurality of items (Par. [0036], feedback module receives feedback from uses regarding preference, issues regarding garment; Par. [0037], feedback received about the sizing of garment).
Jin does not explicitly disclose using a processor to determine a predicted size of the specific subject and a predicted size of a specific item using the one or more machine learning models, wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models; and using the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject.  
Chen teaches using a processor to determine a predicted size of the specific subject using the one or more machine learning models (Par. [0103], predicting optimal garment size and performing a fit analysis), wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models (Par. [0366], [0370], prediction of garment size based on fit style not previously specified sizes).
Ohnemus teaches determine a predicted size of a specific item (Par. [0044], [0045], alternate size for particular manufacturers or brands determined, size information for articles of clothing stored; Par. [0048], conversions for clothing sizes between brands determine predicted size of an item) and using the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject (Par. [0120], percentage value indicating how well a piece of clothing fits provided).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted sizing abilities as taught in Chen as a need exists to improve accuracy provided in the search for garments (Chen, Par. [0019]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the predicted size abilities as taught in Chen for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin and Chen to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 20, Jin discloses a system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: train one or more machine learning models (Par. [0034], data collection modules including feedback modules used to train models using machine learning) using a specified size of a specific subject (Par. [0034], user dimensions and user information such as the user preferring a particular size in their purchases used to train models), feedback of the specific subject regarding sizing of a plurality of items, and feedback of other subjects regarding sizing of the plurality of items (Par. [0036], feedback module receives feedback from uses regarding preference, issues regarding garment; Par. [0037], feedback received about the sizing of garment).
Jin does not explicitly disclose determine a predicted size of the specific subject and a predicted size of a specific item using the one or more machine learning models, wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models; and use the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject.  
Chen teaches using a processor to determine a predicted size of the specific subject using the one or more machine learning models (Par. [0103], predicting optimal garment size and performing a fit analysis), wherein the predicted size of the specific subject is associated with an estimated actual size of the specific subject despite knowing the specified size of the specific subject used to train the one or more machine learning models (Par. [0366], [0370], prediction of garment size based on fit style not previously specified sizes).
Ohnemus teaches determine a predicted size of a specific item (Par. [0044], [0045], alternate size for particular manufacturers or brands determined, size information for articles of clothing stored; Par. [0048], conversions for clothing sizes between brands determine predicted size of an item) and using the predicted size of the specific subject and the predicted size of the specific item to determine a predicted size fit between the specific item and the specific subject (Par. [0120], percentage value indicating how well a piece of clothing fits provided).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin to include the predicted sizing abilities as taught in Chen as a need exists to improve accuracy provided in the search for garments (Chen, Par. [0019]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the predicted size abilities as taught in Chen for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin and Chen to include the predicted size fit abilities as taught in Ohnemus as a need exists to alleviate the need for consumers to invest a considerable amount of time to find correct clothing sizes and prevent frustrating customer experiences (Ohnemus, Par. [0119]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the size fit percentage as taught in Ohnemus for the user fit distribution representation as disclosed in Jin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2016/0292765 A1) in view of Chen (US 2020/0320769 A1); Ohnemus (US 2014/0358738 A1); and Vandergriff et al. (US 2008/0255920 A1), hereinafter Vandergriff.
Regarding claim 2, Jin does not explicitly disclose wherein using the predicted size of the specific subject and the predicted size of the specific item to determine the predicted size fit includes determining a rank order of the specific item with respect to other items.  Vandergriff teaches determining a rank order of the specific item with respect to other items (Par. [0090]-[0094], rank the set of garments in view of the user’s characteristics, objectives).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin and Ohnemus to include the size fit abilities as taught in Vandergriff as a need exists to expedite sizing and ordering of garments quickly and precisely (Vandergriff, Par. [0010]).  
Regarding claim 18, Jin does not explicitly disclose wherein the specific item has a silhouette category.  Vandergriff teaches wherein the specific item has a silhouette category (Par. [0011], [0056]-[0060], body silhouette options used for determining fit).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment sizing system of Jin and Ohnemus to include the size fit abilities as taught in Vandergriff as a need exists to expedite sizing and ordering of garments quickly and precisely (Vandergriff, Par. [0010]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./
Examiner, Art Unit 3621                                                                                                                                                                                            
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621